Appeal by the defendant from a judgment of the Supreme Court, Kings County (Aiello, J.), rendered October 8, 1996, convicting him of attempted murder in the second degree, assault in the first degree (two counts), and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
“[T]he cumulative evidence and the inferences that logically flow therefrom were sufficient to support [the trial court’s] determination * * * under the clear and convincing evidence standard, that defendant either was responsible for or had acquiesced in the conduct that rendered [the witness] unavailable for trial” (People v Geraci, 85 NY2d 359, 370; see also, People v Cotto, 92 NY2d 68; People v Major, 251 AD2d 999; cf., People v Johnson, 250 AD2d 922). Accordingly, the trial court properly allowed the use of the witness’s taped interview with an Assistant District Attorney as part of the People’s direct case. Miller, J. P., Thompson, Friedmann and Florio, JJ., concur.